111 F.3d 140
97 CJ C.A.R. 616
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Saul BROWN, Jr., Plaintiff--Appellant,v.STATE OF UTAH, Defendant--Appellee.
No. 96-4207.
United States Court of Appeals, Tenth Circuit.
April 25, 1997.

Before SEYMOUR, Chief Judge, PORFILIO, and MURPHY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Saul Brown appeals the dismissal of his action filed against the State of Utah under 42 U.S.C. § 1983.  The district court held because the Eleventh Amendment of the Constitution prohibits a citizen from suing a state without its permission, Mr. Brown's action was frivolous and dismissable under 28 U.S.C. § 1915 inasmuch as Utah had not given its consent to this filing.  That judgment was correct.


4
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3